Citation Nr: 0838528	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran's PTSD was primarily manifested by anger, 
irritability, anxiety, mild depression, and sleep impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the RO sent the veteran an evidence development letter 
dated in June 2008 in which the RO advised the veteran of the 
evidence needed to substantiate his claim for an increased 
rating for PTSD.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  While the veteran was not 
told of the criteria used to award effective dates, no such 
issue is currently before the Board, and he was told of the 
specific rating criteria applicable to his disability in the 
June 2008 letter.  See Dingess/Hartman, supra; see also 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although the duty to notify was not completely satisfied 
until after the initial unfavorable decision on the claim by 
the AOJ, the Board finds no prejudice to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Supplemental Statements of the Case 
(SSOC) dated in August 2008 after complete notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board has considered the recent case of Vazquez-Flores, 
supra, wherein the United States Court of Appeals for 
Veterans Claims (Court) held that, for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the 2008 substantially satisfied elements (1), (2), (3), and 
(4), and the veteran was also notified of the specific rating 
criteria at issue in the Statement of the Case (SOC).  While 
there was not a preadjudicative notice letter provided, no 
useful purpose would be served in remanding this matter for 
yet more development.  As his case was readjudicated 
following issuance of the notice, and error as to timeliness 
is harmless.  Furthermore, as to the elements above, the 
veteran was also questioned about his employment and daily 
life during the course of the VA examination.  The Board 
finds that the notice letter given, and the questions 
directly asked on examination, show that a reasonable person 
would understand that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  For this reason, any failure to 
provide him with preadjudicative adequate notice is not 
prejudicial.  Sanders, supra.   Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA 
treatment records.  The RO also arranged for him to undergo a 
VA examination.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Increased Rating - PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  The criteria of DC 9411 for each level of disability 
from 30 percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A score of 61-70 is indicated 
where there are "Some mild symptoms (e.g., depressed mood and 
mild insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Ibid.  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time.  In essence, the medical evidence, 
consisting of VA outpatient treatment reports dated from 
February 2005 to March 2007, and a June 2005 VA examination 
report, demonstrates findings consistent with anger, 
irritability, anxiety, mild depression, and sleep impairment.  
The veteran's disability has not been shown to be manifested 
by symptoms more closely approximating the higher criteria, 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long- term memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing effective social 
relationships.  

For example, in April 2005 the veteran was noted to have been 
alert and oriented in four spheres.  The examiner said the 
veteran was cooperative, friendly, relaxed and attentive.  
His mood was stable and his affect was appropriate and he was 
reported to be goal-directed.  He denied suicidal and 
homicidal ideations and his thoughts were clear.  He reported 
that he slept well and he indicated that his anxiety had not 
worsened.  A depression screen was noted to be positive and 
the veteran was noted to be in treatment.  At the June 2005 
VA examination, the veteran reported anxiety related to 
running out of money at the end of the month.  His clothing 
was noted to be disheveled.  His affect was appropriate, his 
mood was anxious, and he was oriented in three spheres.  His 
speech was normal and his attention was intact.  He indicated 
that he had no delusions or hallucinations.  He denied panic 
attacks, impaired impulse control, and obsessive and 
ritualistic behavior.  The examiner indicated that the 
veteran had normal memory.  The veteran indicated that he had 
difficulty falling and staying asleep, irritability and 
outbursts of anger.  He denied suicidal ideations but said he 
had homicidal thoughts in response to people making him angry 
but he said he would never do anything to harm anyone.  He 
reported that he maintained a relationship with his stepson 
and had an ongoing relationship with his ex-wife.  The 
examiner said that the veteran retired in 1994, and that the 
reason given was that he had reached eligibility due to his 
age or duration of work.  The examiner reported that the 
veteran seemed to have less difficulty interacting with 
others and had developed meaningful relationships since his 
last VA examination.  The examiner concluded that the veteran 
had mild symptoms of PTSD and depression was but was 
generally functioning well with meaningful relationships and 
could continue to improve with continued compliance with 
treatment.  In a June 2006 outpatient note the veteran was 
noted to pleasant, calm, and cooperative with a stable mood.  
He was alert and oriented in four spheres with an appropriate 
affect.  He said he was sleeping well and he denied suicidal 
and homicidal ideations and delusions and hallucinations.  
The examiner said she was concerned that the veteran was not 
completely sober.  Similar findings were reported in July 
2006 except the veteran reported that his sleep varied and 
there was no evidence of psychosis.  In September 2006 his 
mood was down, he was somewhat anxious, and he reported 
problems sleeping.  His grooming was noted to be very poor.  
In March 2007 the reported veteran reported that he was doing 
well. His mood was stable.  He requested Xanax for anxiety.  
In May 2007 he reported he was sleeping two to three hours 
per night.  He denied suicidal and homicidal ideations.  

As noted, the Board finds that this evidence supports no more 
than a 30 percent rating under Diagnostic Code 9411, which 
contemplates generally satisfactory functioning with some 
occupational and social impairment due to symptoms such as 
depressed mood, anxiety, and chronic sleep impairment.  The 
Board notes that while the veteran reported that he had 
homicidal thoughts in response to people making him angry at 
the June 2005 VA examination, he also said he would never do 
anything to harm anyone.  Furthermore, while was noted to be 
poorly groomed in September 2006, the fact remains that the 
vast majority of the evidence points to a veteran who is 
generally functioning satisfactorily, with routine behavior 
and normal conversation.  Consequently, the greater weight of 
the evidence is against granting an evaluation in excess of 
30 percent at any time during the pendency of this appeal.  
See Hart, supra.

With respect to the veteran's GAF scores, the evidence 
documents that the veteran was assigned a GAF score of 70 at 
the time of the June 2005 VA examination which is indicative 
of some mild symptoms.  This is consistent with the VA 
examiner's finding that the veteran had mild symptoms of PTSD 
but was generally functioning well with meaningful 
relationships.  The Board has considered the VA outpatient 
treatment reports, which indicate that the veteran's GAF 
score ranged from 50-60 during the time period from February 
2005 to March 2007.  GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
and the Board generally places more probative weight on the 
specific clinical findings noted on examinations, which 
describe his symptoms in detail.  In this instance, the 
clinical findings above, in addition to the June 2005 GAF 
score, suggest no more than mild impairment, and do not 
demonstrate a degree of overall impairment consistent with 
more than a 30 percent rating.  While the VA outpatient 
treatment reports indicate that the veteran's GAF scores 
ranged from 50-60, which is indicative of moderate to serious 
symptoms, as noted, the clinical findings noted on 
examinations do not document that the veteran's 
symptomatology rose to the level of more than moderate 
symptoms which is contemplated by the currently assigned 30 
percent rating.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for PTSD currently rated 
as 30 percent disabling is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


